DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 28, 2020, April 28, 2020, and August 3, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the other" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the basis”" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over JP2009214277A in view of Lin et al (US 7,971,916). 
As to claim 1, JP2009214277A discloses a holding device, as illustrated in Figures 1-10, comprising an end effector (12),  a first link (14) which supports the end effector so that the end effector is able to rotate around a first rotation axis (C );  a second link (16) which supports the first link so that the first link is able to rotate around a second rotation axis (D); a base (20) which supports the second link so that the second link is able to rotate| around a third rotation axis (A); and a tube member (18) which allows communication between the end effector and the base and is able to be bent,  wherein the second rotation axis and the third rotation axis are not parallel to each other.    JP2009214277A discusses that the area of the invention is for a manipulator and does not state specifically that the end effector to be a suction pad.
Lin et al teaches a robotic end effector (10) having a suction cup (24) is well known in the art (see col. 3, lines 52-62 and Figure 1).  
Thus, the manner of enhancing a particular device was made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in Lin et al.  Accordingly, one of ordinary skill in the art would have been capable of applying this known “improvement” technique in the same manner to the prior art holding device of  JP2009214277A  and the results would have been predictable to one of ordinary skill in the art, namely, one skilled in the art would have readily recognized that providing a suction cup in place of the end effector in  JP2009214277A would positively prevent the  separation or disengagement from an object during rotational movements.
With claim 5, the tube member extends non-linearly between the suction pad (as modified by Lin et al) and the base.
Allowable Subject Matter
Claims 2-4, 6-8,10-12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lin’418, Marttinen, Sugimoto, La Rovere, and Herbermann are cited as being relevant art, because each prior art discloses a holding device comprising a suction pad and a base.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN A. VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/             Primary Examiner, Art Unit 3651